F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           JUL 3 2003
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk


    ROSCOE C. KNIGHT,

                Plaintiff-Appellant,

    v.                                                    No. 02-7109
                                                    (D.C. No. 01-CV-450-P)
    JO ANNE B. BARNHART,                                  (E.D. Okla.)
    Commissioner of the Social Security
    Administration,

                Defendant-Appellee.


                            ORDER AND JUDGMENT            *




Before SEYMOUR , HENRY , and BRISCOE , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.



*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Roscoe C. Knight appeals the denial of his 1997 application for Social

Security disability insurance benefits, claiming disability as a result of       injuries to

his back and left arm and hand and vision loss in his right eye. Social Security

regulations implement a five-step sequential process to evaluate a disability

claim. See Williams v. Bowen , 844 F.2d 748, 750-52 (10th Cir. 1988) (detailing

steps). After claimant’s application was denied administratively and upon

reconsideration, a hearing was held before an administrative law judge (ALJ) at

which a vocational expert (VE) testified. That decision was remanded by the

Appeals Council and another hearing was held after claimant was sent for a

consultative exam. The ALJ’s second decision denied claimant’s application for

benefits at step five concluding that, while         claimant could not return to his past

relevant work as an apartment manager or transportation officer, he had

transferrable skills and retained the residual functional capacity (RFC) to perform

other, sedentary, jobs available in the national economy. The Appeals Council

denied review.

       Claimant brought suit in federal court and the district court affirmed the

agency’s denial of benefits. This appeal followed. We have jurisdiction pursuant

to 28 U.S.C. § 1291 and 42 U.S.C. § 405(g). Our review, however, is limited to

evaluating whether the factual findings are supported by substantial evidence in

the record as a whole and whether the correct legal standards were applied.


                                               -2-
Goatcher v. United States Dep’t of Health & Human Servs         ., 52 F.3d 288, 289

(10th Cir. 1995).

       Claimant raises three arguments on appeal. He asserts that the ALJ erred in

determining that his right eye blindness was not a severe impairment at step two

of the applicable analysis. A severe impairment is one which significantly limits

a claimant’s ability to do basic work activities.     Hinkle v. Apfel , 132 F.3d 1349,

1352 (10th Cir. 1997); 20 C.F.R. § 404.1520(c). The ALJ’s conclusion that this

impairment is not severe was supported by claimant’s own testimony that he was

gainfully employed after surgery on his eye. We perceive no error in the ALJ’s

step two determination.

       Next, claimant contends that the ALJ erred in determining that he retained

the RFC to perform limited sedentary work, arguing that most sedentary jobs

require good use of the hands and repetitive finger work. In his RFC

determination, the ALJ included a limitation against rapid fingering with

claimant’s left hand, which was injured in an automobile accident. The VE

considered this limitation and concluded that       claimant could perform certain

enumerated sedentary jobs. Claimant’s argument lacks merit.

       Finally, claimant asserts that the ALJ did not properly consider the

diagnosis of Dr. Allen, a treating physician, concluding that     claimant has reflex

sympathetic dystrophy. Claimant argues that the VE was not able to evaluate this


                                             -3-
evidence, as well as the consulting physician’s report, because it was presented at

the second hearing, which the VE did not attend. However, it is not part of the

VE’s role to independently evaluate medical evidence,      see, e.g., Winfrey v.

Chater , 92 F.3d 1017, 1025 (10th Cir. 1996) (discussing VE’s role and

discouraging delegation of RFC fact-finding), and it is clear that the ALJ

considered both Dr. Allen’s notes and the consulting physician’s report in his

decision. Further, claimant does not state how this evidence undermines the

ALJ’s conclusion, based on the VE’s testimony, that he could perform certain

sedentary jobs. This court cannot reweigh the evidence.      Hamilton v. Sec’y of

Health & Human Servs. , 961 F.2d 1495, 1498 (10th Cir. 1992).

      Accordingly, we conclude that substantial evidence supports the ALJ’s

denial of benefits at step five, and that the correct legal standards were applied.

The judgment of the district court is AFFIRMED.



                                                        Entered for the Court



                                                        Robert H. Henry
                                                        Circuit Judge




                                          -4-